IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs February 23, 2012

               STATE OF TENNESSEE v. RIVERA L. PEOPLES

                 Appeal from the Criminal Court of Davidson County
                   No. 2010-A-459    Cheryl A. Blackburn, Judge




                 No. M2010-02162-CCA-R3-CD - Filed June 20, 2012


Rivera Peoples (“the Defendant”) appeals his jury conviction for first degree felony murder.
In his appeal, he asserts that the evidence presented at trial was insufficient to support his
conviction. After a thorough review of the record and the applicable law, we affirm the
Defendant’s conviction.

                   Tenn. R. App. P. 3 Appeal as of Right; Judgment
                            of the Criminal Court Affirmed

J EFFREY S. B IVINS, J., delivered the opinion of the Court, in which J AMES C URWOOD W ITT,
J R., and D. K ELLY T HOMAS, J R., JJ., joined.

Nathan S. Moore, Nashville, Tennessee, for the appellant, Rivera Peoples.

Robert E. Cooper, Jr., Attorney General & Reporter; Meredith Devault, Senior Counsel;
Victor S. Johnson, III, District Attorney General; Bret Gunn and Brian Ewald, Assistant
District Attorneys General, for the appellee, State of Tennessee.

                                         OPINION

                            Factual and Procedural Background

       A Davidson County Grand Jury indicted the Defendant on counts of first degree
felony murder, attempted second degree murder, and employing a firearm during a dangerous
felony. The Defendant went to trial on August 9-11, 2010, on the indicted count of first
degree felony murder.1

        The evidence at trial established that Linburg Thompson (“Victim Thompson”), a
fifty-three-year-old father of four, was killed on the night of December 10, 2008, while
working at Ace’s Market in Nashville. Gift Wilford Bonwe, another individual working at
Ace’s Market that evening, testified that Victim Thompson had taken out the trash, and,
while Victim Thompson was outside, Bonwe heard loud noises that sounded like the
slamming of the dumpster lid. As Bonwe walked toward the door, a lady rushed inside and
told him that there had been a shooting outside. Bonwe then called the police. Shortly
thereafter, a neighbor ran into the store and told Bonwe that Victim Thompson had been shot.
Bonwe ran outside and found Victim Thompson on the ground “gasping for his life.”
Unbeknownst to Bonwe, the lady who reported the shooting had also been shot, and when
Bonwe returned into the store, he found her crawling on the floor and asking for help.

        The market had a video surveillance system that captured events taking place inside
the store and at the entrance to the store. The State played the video for the jury, and Bonwe
identified a young man2 who entered the market prior to the shooting as someone he had seen
in the store since he began working at the store eight years ago. While in the store, the young
man held up various items and asked Bonwe what each item cost.

       Antoinette Bell (“Victim Bell”) testified that she was shot at Ace’s Market on
December 10, 2008. She lived within walking distance of the store, and she was at the
market that night buying beer and cigarettes. Standing outside, she observed a silver car
across the street and noticed two men get out of the car and walk toward the store. As one
of the men walked into the store, Victim Bell asked him for a lighter. He told her that he did
not have one, but as he later walked back out of the store, he handed her a lighter. At
approximately the same time that the man with the lighter exited the store, Victim Thompson
walked out of the store with garbage. Once Victim Thompson walked around the corner
toward the dumpster, Victim Bell heard someone say, “go get the money out of the register.”
She then heard Victim Thompson respond, “I’m not going to get s**t, you go get it yourself.”
Immediately thereafter, she heard shots fired near the dumpster, and she ran into the store.
About a minute or so after running into the store, Victim Bell became dizzy and realized that
she herself had been shot. On cross-examination, Victim Bell stated that she did not notice

        1
         The record does not indicate what happened on the count of attempted second degree murder.
Following the trial, the trial court dismissed the count of employing a firearm during a dangerous felony.
        2
          Bonwe did not identify the name of the individual who entered the store. However, a later witness,
Brian Moreland, who testified as an accomplice, stated that it was James Dowell, another accomplice, who
entered the store.

                                                    -2-
how many people were in the silver automobile. She did not see the face of any other
individuals involved in the shooting except for the person from whom she asked for the
lighter.

        Trey Mosby testified that in December of 2008, he lived within close proximity to
Ace’s Market. On the night of December 10, 2008, he was at home and observed a silver
Chevrolet Impala parked in front of his house. He noticed that there were four black males
sitting in the vehicle. Two of the men in the vehicle stepped out and walked toward the store.
He noticed that the vehicle’s rims were not typical hubcaps but were alloy wheels with
emblems. Mosby did not witness the shooting because he and his roommate left their
residence right after he observed the men getting out of the vehicle.

        Brian Beech testified that he lived directly across the alley from Ace’s Market on
December 10, 2008. At the time of the shooting, Beech was asleep at home, but he awoke
to the sound of four gunshots. He jumped out of bed and ran toward the back of the house
to look out the window, at which point he observed a silver Chevrolet Impala driving up the
alleyway. The Impala stopped long enough for an individual to enter the back passenger seat
and then continued driving up the alleyway. Beech noticed that the vehicle had a “drive-out
tag,” “some factory rims or some polished rims,” and a “spoiler.” After the car drove away,
Beech walked outside and noticed that Victim Thompson was on the ground. Later, the
police escorted Beech to view a vehicle which he identified as the vehicle he had seen in the
alley.

        Beverly Landstreet testified that on December 10, 2008, she lived next to the alley
near Ace’s Market. That evening, she heard some gunshots, and when she looked outside,
she observed a silver Impala driving slowly up the alleyway. She called the police and spoke
with officers once they arrived at the scene. Later, an officer escorted her and her roommate
to a location where they identified a vehicle as the one they saw driving in the alley.

        Sergeant Monte Sands testified that he had been employed with the Berry Hill Police
Department for about twelve years. On the night in question, he received a call to respond
to the scene at Ace’s Market. Although Ace’s Market is right outside Berry Hill and
considered part of Metropolitan Nashville, Sands stated that he and other officers sometimes
responded anyway out of proximity. He arrived at Ace’s Market approximately two minutes
after receiving the call, within approximately a minute of two other Berry Hill officers.
When he arrived, he observed a black male lying in the alleyway next to the store. Sergeant
Sands immediately focused on the victim, and shortly after reaching Victim Thompson,
Victim Thompson stopped breathing. The fire department arrived and began attempts to
resuscitate the victim, which proved unsuccessful. Shortly thereafter, Sergeant Sands heard
a store clerk shouting that there was another victim inside the store. Sergeant Sands


                                             -3-
immediately entered the store to find Victim Bell, who had been shot in her torso and arm.
He asked her questions as medics began treating her, but she seemed to be overwhelmed by
pain and fear such that she could only tell him her name and date of birth. On cross-
examination, Sergeant Sands acknowledged that he did not see any of the suspects and that
he played no part in the actual investigation of the shooting.

       Lieutenant Matt Pylkas, Metro Police Department (“MPD”), testified that he was
working on the night of December 10, 2008. When he received the call about the shooting,
Lieutenant Pylkas assisted in searching for the suspects instead of going to the scene of the
incident. He received a description that the vehicle was “a silver Impala with a temporary
tag” and “an air foiler [sic] on the back.” Shortly after reaching the Edgehill area, he
observed a vehicle parked alone that matched the description received over the radio.
Lieutenant Pylkas exited his vehicle to peer inside the Impala. He observed a stocking cap
and some bandanas in the interior of the vehicle, and he placed his hand in front of the engine
area and noticed that it was “extremely hot,” indicating that the vehicle had been driven
recently.

        Officer George Bowton, a crime scene investigator for the MPD, testified that on the
night of December 10, 2008, he responded to a call regarding a shooting at Ace’s Market.
As part of his responsibility at the scene, he drew a diagram depicting the scene of the
shooting and the location of evidence obtained. Additionally, he collected one bullet and two
shell casings as evidence. He identified the two shell casings as Winchester nine millimeter
Luger cartridge casings.

       Lynette Mace, MPD Crime Scene Investigations, testified that her involvement with
the case included investigating the 1999 Chevrolet Impala identified by witnesses as the car
used in the commission of the shooting. Her investigation included photographing the
vehicle and articles located inside and obtaining those items to submit for analysis of
deoxyribonucleic acid (“DNA”), gunshot residue, and fingerprints.

        The State read into evidence the depositions of Officer Thomas E. Simpkins, MPD,
and Officer Belinda Shea, MPD. Officer Simpkins stated in his deposition that he found
fingerprints on approximately seven compact discs that he submitted for fingerprint analysis.
In Officer Shea’s deposition, she testified as an expert in latent fingerprint identification.
She analyzed latent fingerprints submitted in this case by Officer Simpkins and Officer
Mace. From the compact discs submitted, she found prints matching those of the Defendant
and an individual named Brian Moreland. From the prints lifted from an amplifier located
in the trunk, Officer Shea matched a finger print to that of the Defendant. Finally, on a box
of dryer sheets, she identified prints as matching those of an individual named James Dowell.
Officer Shea acknowledged that she analyzed several prints that she could not match


                                              -4-
conclusively to certain individuals. She also agreed that she could not discern the age of a
fingerprint from her analysis.

       Brian Moreland testified that he was involved in an attempted robbery at Ace’s
Market on December 10, 2008. He stated that the other individuals involved in the attempted
robbery were the Defendant, Dowell, and Harris. He had known these other men for
approximately a few months prior to the incident, and he identified the Defendant and Harris
as brothers. On the night of the shooting, the four men determined that they needed some
money, so they decided to drive around the area until they found a place to rob. Moreland
confirmed that they were riding in the Defendant’s car and that the Defendant was driving.
They took with them gloves, hats, bandanas, and two guns, and they eventually decided to
rob Ace’s Market.

       Moreland further testified that upon reaching the store, Dowell exited the vehicle and
walked toward the store. At some point, Dowell entered the store, and the Defendant listened
by cell phone from the car. When Dowell left the store, the Defendant drove the car up to
the side of Ace’s Market to retrieve Dowell. As Dowell was about to get into the car, Harris
jumped out of the car. Harris confronted a man standing outside, “and when the dude swung
at [Harris], [Harris] shot” the man twice. Immediately thereafter, Harris approached the front
of the store, and, although Moreland could not see Harris at this point, Moreland heard
another gunshot. Harris returned to the vehicle, and the four men drove away to the Edgehill
Housing Development, where Harris’s girlfriend lived and where Harris was staying at the
time.

       Moreland stayed at Harris’s girlfriend’s residence for a few hours, and at some point,
the four men saw police surrounding the Defendant’s vehicle from the window. The police
eventually knocked on the door, but no one answered the door. Moreland acknowledged that
he had been charged with the same crime as the Defendant, and, although he had not been
promised anything for his testimony, he hoped that his testimony would be beneficial to the
resolution of his case.

       On cross-examination, Moreland agreed that he never intended for anyone to get shot
or hurt. He also acknowledged that, when Harris jumped out of the vehicle, Harris was
acting on his own accord and Moreland did not know what Harris was doing. However, on
redirect examination, Moreland admitted that all of the men were planning to get out of the
car but that Harris simply jumped out of the car sooner than Moreland anticipated.

       Detective Jill Weaver, MPD, testified that she interviewed approximately fifteen
individuals throughout the investigation of this case, including all four individuals allegedly
involved in the attempted robbery. The State played a video that consisted of Detective


                                              -5-
Weaver interviewing the Defendant. In the video, the Defendant explained that on the night
of the shooting he went to the mall with his brother in the Defendant’s vehicle. When they
returned from the mall, he left his vehicle at his residence, and his daughter’s mother picked
him up and drove him to Fairview for the evening. The Defendant also referred to his
association in the “GD’s,” which Detective Weaver explained was a reference to a gang
called the Gangster Disciples.

        Jerome Bonsu testified that he owns an automobile dealership on Dickerson Pike. He
identified a bill of sale from his company bearing the name of the Defendant as the purchaser
of a gray Chevrolet Impala on November 24, 2008. Bonsu confirmed that he sold the vehicle
to the Defendant. He also identified a reference sheet included with the Defendant’s file that
listed phone numbers for Antonio Harris, Brian Moreland, James Dowell, and Shamika
Harris. On the bill of sale, the Defendant also provided his cell phone number.

       Agent Richard Littlehale, Tennessee Bureau of Investigation (“TBI”), testified as a
communications analyst in crime investigations. He received phone records for the cell
phone numbers of the Defendant, Moreland, Dowell, and Harris, which were admitted as
evidence at trial. Each cell phone record included a reference to the cell tower used to
transmit each call. He then calculated the distance from that tower to pertinent locations in
the case. He explained that in an urban area, cell towers were approximately one or two
miles apart. Calls customarily are transmitted from the cell tower that is closest to the
location of the cell phone. From his calculation, a call made by the Defendant at the
approximate time of the shooting was transmitted from a tower point six four three (0.643)
miles from the scene of the shooting.

        Dr. Thomas Deering, a medical examiner and forensic pathologist with Forensic
Medical Management Services, testified that he performed an autopsy on Victim Thompson.
He stated that in his examination, he found one bullet still within Victim Thompson’s body
and other wounds indicating the entrance and exit of an additional bullet. Both of the
gunshot paths were in the victim’s left abdomen. One bullet penetrated ribs, the small
intestine, the large intestine, and the aorta. The other bullet fractured the top of the hip bone.
Dr. Deering discovered a significant amount of blood in Victim Thomspon’s abdomen. He
opined that the first bullet was fatal but that one could potentially survive had he or she only
received the bullet that fractured the hip. Dr. Deering concluded that Victim Thompson died
as a result of multiple gunshot wounds to the abdomen.

      Cassaundra Waters testified that in December of 2008, she had been dating the
Defendant for about a month. She worked with Lisa Anderson, the girlfriend of Harris, and
because Waters was separated from her husband at the time, she also lived with Anderson.
According to Waters, on the evening of December 10, 2008, the Defendant left with Harris


                                               -6-
to go to the mall. After they returned to Anderson’s residence, police came to the door, but
no one answered the door. Waters could not recall whether the Defendant spent the night at
Anderson’s residence that night. The next day, Waters and the Defendant observed a news
story on television regarding the shooting at Ace’s Market. The Defendant told Waters that
the Defendant, Harris, Dowell, and Moreland went to the store that evening with the purpose
of robbing it.

       Jamesia Dowell, sister of Dowell, testified that she has had a relationship with the
Defendant and that they had two children together. In December of 2008, she lived in
Fairview. Early one morning, the Defendant woke Jamesia by calling her to request that she
say that he was in Fairview if anyone asked her about his whereabouts on the night of
December 10, 2008. She acknowledged that he was not, in fact, in Fairview on that date.

        Agent Alex Brodhag, TBI, testified as an expert in the field of firearms identification.
He analyzed two fired nine millimeter cartridge cases and two fired nine millimeter jacketed
bullets obtained in this case. From his analysis, he determined that the two bullets had been
fired from the same firearm and that the two cartridge cases had been fired from the same
firearm. However, he could not confirm that the bullets and cartridge cases were both fired
from the same firearm.

        Agent James Russell Davis, II, TBI, testified as an expert in the field of microanalysis.
He explained that when a weapon is fired, gunpowder settles on all the objects in close
proximity to the weapon. He tested gloves found throughout the Defendant’s Impala
including: one glove from the trunk, two pairs from the rear seat area, and a pair located in
the glove box. From his analysis, Agent Davis discovered that there was gunshot residue on
all the gloves tested.

       Agent Michael Turbeville, TBI, testified as an expert in the field of DNA analysis.
He tested a number of items in an attempt to discover DNA profiles on the items. On a pair
of black gloves recovered from the rear passenger area of the Defendant’s Impala was a
mixture of DNA matching Harris, Dowell, the Defendant, and a female. He also matched
the DNA found on a black bandana in the glove box to Harris. Regarding the pair of gloves
found in the glove box, one glove had DNA consistent with that of Harris and Dowell, with
the possibility of Moreland and a female as additional contributors. The corresponding glove
contained DNA matching that of Harris and Dowell, with the possibility of the Defendant
and a female as additional contributors. A black bandana from the rear passenger area of the
vehicle matched the DNA of Harris and Dowell. Based on the analysis of an additional pair
of gloves retrieved from the rear passenger area of the vehicle, Agent Turbeville discovered
DNA on one glove consistent with that of Harris, Dowell, and Moreland, with the possibility
of a match to the Defendant and a female. With regard to the corresponding glove, he


                                               -7-
discovered DNA consistent with that of the Defendant, Dowell, and Moreland, with the
possibility of Harris and a female as additional contributors. From a bandana found in a
pocket in the back passenger seat, Agent Turbeville discovered DNA matching that of the
Defendant and Moreland. Another bandana found in that pocket contained DNA consistent
with that of Dowell. Agent Turbeville opined that tennis shoes found in the car matched the
Defendant’s DNA as well as a female’s DNA. A white shirt retrieved from the rear
floorboard contained DNA consistent with that of the Defendant and a female. Additionally,
Agent Turbeville obtained nasal secretion from the shirt that matched the Defendant’s DNA.

        At the conclusion of the State’s proof, the Defendant moved for a judgment of
acquittal, and the trial court denied the motion. The Defendant then took the stand and
testified that on the evening of December 10, 2008, he drove to the mall with his brother,
Harris, and Dowell to buy shoes for his daughter. The State asked the Defendant why he did
not mention to the police that Dowell went with him to the mall. He responded, “I guess,
when you tell one lie, you’ve just got to continue. You have to build on that lie. So when
you tell one lie, you’ve got to continue to tell another lie to cover that first one up.” After
returning from the mall to the Edgehill area, Harris asked to borrow the Defendant’s car.
According to the Defendant, Harris, Dowell, and Moreland then left for approximately
fifteen to twenty minutes. When they returned, Harris told the Defendant that someone had
been shot.

       At the close of proof, the jury deliberated and returned a verdict of guilty for first
degree felony murder. The trial court sentenced the Defendant to an automatic life sentence.
The Defendant filed a motion for new trial, which the trial court subsequently denied. He
now appeals, arguing that the evidence is insufficient to support the jury’s verdict.3

                                              ANALYSIS

                                     Sufficiency of the Evidence

       Our standard of review regarding sufficiency of the evidence is “whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” Jackson
v. Virginia, 443 U.S. 307, 319 (1979). See also Tenn. R. App. P. 13(e). After a jury finds
a defendant guilty, the presumption of innocence is removed and replaced with a presumption


        3
          The Defendant timely filed a notice of appeal, but he inadvertently listed the wrong case number.
He then filed a corrected notice of appeal on November 12, 2010, two days after the filing deadline.
However, because the Defendant timely filed the initial notice of appeal and the State has raised no issue as
to the corrected notice of appeal, we will treat the Defendant as having appealed in a timely manner.

                                                    -8-
of guilt. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Consequently, the defendant
has the burden on appeal of demonstrating why the evidence was insufficient to support the
jury’s verdict. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       The appellate court does not weigh the evidence anew. Rather, “a jury verdict,
approved by the trial judge, accredits the testimony of the witnesses for the State and resolves
all conflicts” in the testimony and all reasonably drawn inferences in favor of the State. State
v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, “the State is entitled to the strongest
legitimate view of the evidence and all reasonable or legitimate inferences which may be
drawn therefrom.” Id. (citation omitted). This standard of review applies to guilty verdicts
based upon direct or circumstantial evidence. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn.
2011) (citing State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). In Dorantes, our
Supreme Court adopted the United States Supreme Court standard that “direct and
circumstantial evidence should be treated the same when weighing the sufficiency of such
evidence.” Id. at 381. Accordingly, the evidence need not exclude every other reasonable
hypothesis except that of the defendant’s guilt, provided the defendant’s guilt is established
beyond a reasonable doubt. Id.

       The weight and credibility given to the testimony of witnesses, and the reconciliation
of conflicts in that testimony, are questions of fact. State v. Cabbage, 571 S.W.2d 832, 835
(Tenn. 1978). Furthermore, it is not the role of this Court to reevaluate the evidence or
substitute its own inferences for those drawn by the jury. State v. Winters, 137 S.W.3d 641,
655 (Tenn. Crim. App. 2003) (citation omitted).

        The Defendant contends that the evidence is not sufficient to support his first degree
felony murder conviction. First degree felony murder is defined as “[a] killing of another
committed in the perpetration of or attempt to perpetrate any first degree murder, act of
terrorism, arson, rape, robbery, burglary, theft, kidnapping, aggravated child abuse,
aggravated child neglect or aircraft piracy.” Tenn. Code Ann. § 39-13-202(a)(2) (Supp.
2007). Therefore, we first must consider whether the evidence was sufficient for the jury to
determine that the Defendant committed one of the underlying felonies required to convict
the Defendant of first degree felony murder. The State’s theory of the case was that the
Defendant committed an attempted aggravated robbery under the theory of criminal
responsibility.

       Robbery is defined as “the intentional or knowing theft of property from the person
of another by violence or putting the person in fear.” Tenn. Code Ann. § 39-13-401(a)
(2006). A robbery becomes aggravated when it is “[a]ccomplished with a deadly weapon or
by display of any article used or fashioned to lead the victim to reasonably believe it to be



                                              -9-
a deadly weapon.” Tenn. Code Ann. § 39-13-402(a) (2006). Criminal attempt is defined in
pertinent part as:

        [one] who, acting with the kind of culpability otherwise required for the
        offense:

                (1) Intentionally engages in action or causes a result that would
                constitute an offense, if the circumstances surrounding the
                conduct were as the person believes them to be;

                (2) Acts with intent to cause a result that is an element of the
                offense, and believes the conduct will cause the result without
                further conduct on the person’s part; or

                (3) Acts with intent to complete a course of action or cause a
                result that would constitute the offense, under the circumstances
                surrounding the conduct as the person believes them to be, and
                the conduct constitutes a substantial step toward the commission
                of the offense.

Tenn. Code Ann. § 39-12-101(a)(1)-(3) (2006).4 Thus, a defendant commits criminal attempt
when he or she engages in “conduct constituting a substantial step toward the commission
of the offense.” State v. Davis, 354 S.W.3d 718, 730 (Tenn. 2011) (quoting State v.
Richardson, 251 S.W.3d 438, 443 (Tenn. 2008) (overruled on other grounds)).

        A person is criminally responsible for an offense committed by another person when,
“[a]cting with intent to promote or assist the commission of the offense, or to benefit in the
proceeds or results of the offense, the person solicits, directs, aids, or attempts to aid another
person to commit the offense.” Tenn. Code Ann. § 39-11-402(2) (2006). Our supreme court
has explained that our criminal responsibility statute is premised on the view that “in addition
to the primary criminal actor, aiders and abettors should be held accountable for the criminal
harms they intentionally facilitated or helped set in motion.” State v. Hatcher, 310 S.W.3d
788, 811 (Tenn. 2010) (quoting State v. Sherman, 266 S.W.3d 395, 408 (Tenn. 2008)).
While a person’s mere presence during the commission of a crime is not sufficient to confer
criminal liability, it is not necessary that one physically commit the underlying offense;
encouragement of the principal actor will establish such liability. Sherman, 266 S.W.3d at
408. A person convicted under a theory of criminal responsibility is considered a principle


        4
         The jury charge in this case is not included in the record. Therefore, we are unable to determine
which of these provisions the trial court utilized in its charge to the jury.

                                                  -10-
offender as if they committed the underlying offense themselves. Hatcher, 310 S.W.3d at
811.

        The Defendant contends that the State failed to present sufficient evidence to establish
that the Defendant was criminally responsible for the attempted aggravated robbery at Ace’s
Market. He argues that the only proof placing him at the scene showed that he stayed in the
vehicle during the entirety of the incident. Moreover, because Moreland testified that the
original plan was for all four men to enter the store to rob it, the Defendant asserts that his
staying in the vehicle evidences his desire to withdraw from the robbery.

       Victim Bell testified that as she was standing outside the store, Victim Thompson
exited the store with trash to place in the dumpster. She then heard an individual say to
Victim Thompson, “go get the money out of the register,” and she heard Victim Thompson
respond, “I’m not going to get s**t, you go get it yourself.” Victim Bell immediately heard
gunshots, and she ran into the store. Moreover, Moreland testified that when Harris exited
the vehicle, he approached Victim Thompson to confront him. In Moreland’s words, “when
the dude swung at [Harris], [Harris] shot” Victim Thompson. Thus, the evidence sufficiently
established that Harris attempted to commit an aggravated robbery by demanding money
from Victim Thompson and using a gun in the commission thereof. Moreover, in the process
of attempting to commit the robbery, the evidence sufficiently established that Harris shot
Victim Thompson.

        Turning to whether there was sufficient evidence that the Defendant was criminally
responsible, Moreland testified at trial that the four men decided to rob Ace’s Market because
they needed some money. The Defendant drove the other three men to and from the store
in his own car. According to Moreland, Dowell initially exited the car alone and entered the
store, but the Defendant listened to Dowell’s interactions in the store by cell phone.
Although Moreland acknowledged that he was surprised when Harris jumped out of the car,
Moreland also admitted that all of the men were about to exit the car and Harris merely
jumped out earlier than Moreland anticipated.

       In Tennessee, it is well-established that an accomplice’s uncorroborated testimony
cannot be the sole basis of a defendant’s conviction. State v. Bough, 152 S.W.3d 453, 464
(Tenn. 2004); see also State v. Bane, 57 S.W.3d 411, 419 (Tenn. 2001); Monts v. State, 379
S.W.2d 34, 43 (Tenn. 1964). Specifically,

       There must be some fact testified to, entirely independent of the accomplice’s
       testimony, which, taken by itself, leads to the inference, not only that a crime
       has been committed, but also that the defendant is implicated in it; and this
       independent corroborative testimony must also include some fact establishing


                                              -11-
       the defendant’s identity. This corroborative evidence may be direct or entirely
       circumstantial, and it need not be adequate, in and of itself, to support a
       conviction; it is sufficient to meet the requirements of the rule if it fairly and
       legitimately tends to connect the defendant with the commission of the crime
       charged.

Bough, 152 S.W.3d at 464 (quoting Bane, 57 S.W.3d at 419).

        In the case before us, Mosby, who lived close to Ace’s Market, testified that he
observed a silver Chevrolet Impala parked outside his house shortly before the shooting with
four black males sitting inside. Beech, who lived across the alley from Ace’s Market,
observed the silver Chevrolet Impala driving up the alleyway and picking up an individual.
Moreover, cell phone records indicated that the Defendant was somewhere in close proximity
to Ace’s Market at the time of the shooting, and several witnesses identified the Defendant’s
car as the vehicle used in the commission of the shooting. Finally, Waters, the Defendant’s
then girlfriend, testified that the day after the shooting, the Defendant told her that he and the
three other men had gone to Ace’s Market the night before with the purpose of robbing it.
Therefore, the evidence presented at trial provided ample corroboration to Moreland’s
testimony that the Defendant “acted with the intent to promote or assist the commission” of
the attempted aggravated robbery. See Tenn. Code Ann. § 39-11-402(2).

       To the extent the Defendant’s testimony contradicts the testimony of the State’s
witnesses, we will not disturb the jury’s implicit credibility findings. See State v. Sheffield,
676 S.W.2d 542, 547 (Tenn. 1984), superseded by statute on other grounds as stated in State
v. Barone, 852 S.W.2d 216, 218 (Tenn. 1993). The State presented ample evidence for the
jury to conclude that the Defendant, with the intent to rob Ace’s Market, aided Harris by
driving his vehicle to and from the scene as well as listening on his cell phone as Dowell
entered the store. Thus, there is sufficient evidence to establish that the Defendant was
criminally responsible for the attempted aggravated robbery at Ace’s Market.

       We must also determine whether there was sufficient evidence to determine that
someone was killed in the commission of the above felony. Testimony established that
Victim Thompson died as a result of multiple gunshot wounds to the abdomen. Additionally,
according to Victim Bell, Victim Thompson sustained those fatal gunshot wounds
immediately after telling the man confronting him that he would not take money from the
store’s cash register. The State clearly presented sufficient evidence to establish that an
individual died in the commission of the attempted aggravated robbery. Therefore, the
evidence is sufficient to support the Defendant’s first degree felony murder conviction, and
he is entitled to no relief.



                                              -12-
                                   CONCLUSION

       For the reasons articulated above, we affirm the Defendant’s conviction for first
degree felony murder.


                                        _________________________________
                                        JEFFREY S. BIVINS, JUDGE




                                          -13-